DETAILED ACTION
Election/Restrictions
Claims 62-70 and 74-82 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/31/21.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 59.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the step of imparting coding indicia to a surface of a tool must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 71-73 are rejected under 35 U.S.C. 102(a)(1) as being disclosed by O’Brien et al. (9,292,811 B2).
O’Brien et al. discloses the method including the step of: 
Claim 71; imparting coding indicia (12, 106) to a surface of a tool (see Fig. 1A and 5), detecting the coding indicia (by the use of a scanner/reader 25 or 108) and extracting information therefrom relating to said tool or its use (see col. 1, lines 50-67 and col. 2, lines 1-11), adjusting a method of operation of a machine (see Fig. 1) connected to said tool based on the information extracted from the coding indicia (for example, when the scanner determined the lifecycle count has reached the maximum usage the tool has to be changed).
Claim 72; wherein the tool includes an over-molded portion 20 and the imparting step further includes imparting coding indicia to the over mold portion of the tool (see Fig. 1A).
Claim 73; wherein imparting coding indicia to the surface of the tool includes at least one of printing, marking, imparting a pattern of detectable irregularities to one or more of the surfaces of the tool (see col. 3, lines 14-16, printing, etching, laser, inscribing).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following art has been cited in for the following reason:
Starkey teaches a method for monitoring tool activity;
Bainbridge teaches monitoring and controlling operation if a machine having a tool.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR FLORES SANCHEZ whose telephone number is (571)272-4507.  The examiner can normally be reached on Monday thru Thursday8:00-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OMAR FLORES SANCHEZ/Examiner, Art Unit 3724